Title: From Thomas Jefferson to John Carey, 10 November 1796
From: Jefferson, Thomas
To: Carey, John


                    
                        Dear Sir
                        Monticello Nov. 10. 96.
                    
                    Your favor of Sep. 1. came to hand three […] [It] had been recieved in due time, but was not answered […] [it did] not appear to require it, and I am so [involved?] in agriculture that like other farmers, I put off all letter-writing to wet days. These being few in our climate, and when they come, the improvement of a plough or a drill or some other implement, usurping the turn, letter-writing goes to the wall. This I hope will apologize for my omission to answer your first letter. With respect to the passages omitted in the official letters I am totally uninformed of their nature; for tho’ I recieved from Mr. Rice the copy you were so kind as to send me, and for which I return you my thanks, yet, having gone over the letters in their MS. state, I have not read them as published; and indeed had I read them, it is not probable my memory would have enabled me to judge of the omissions. I am therefore prepared to give but one opinion, which is that the whole of the M.S.’S. examined and passed by myself, and the doubtful passages referred to the President and passed by him, were proper for publication. For tho’ there were passages which might on publication create uneasiness in the minds of some, and were therefore referred by me to the President, yet I concurred fully in the opinion he pronounced that as these things were true they ought to be known. To render history what it ought to be the whole truth should be known. I am no friend to mystery and state secrets. They serve generally only to conceal the errors and rogueries of those who govern. I sincerely wish you may be able to prosecute your plan of publishing all the official letters of our war which may contribute to it’s history. I am with sincere esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                